Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 16, 2019

The Court of Appeals hereby passes the following order:

A20A0303. SYLVESTER RICHARDSON v. THE STATE.

      A jury found Sylvester Richardson guilty of malice murder and other crimes.
He was sentenced to two consecutive life sentences plus five years. Richardson filed
a timely motion for new trial, which the trial court denied as to his convictions for
malice murder and possession of a firearm during the commission of a felony.1 After
he was granted the right to file an out-of-time appeal, Richardson filed the instant
direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”).




      1
        The trial court vacated Richardson’s conviction for armed robbery and stated
that he would be re-sentenced at a later date.
      Accordingly, Richardson’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/16/2019
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.